

Exhibit 10.15


LUFKIN INDUSTRIES, INC.
SUPPLEMENTAL RETIREMENT PLAN


LUFKIN INDUSTRIES, INC. (the “Company”) hereby establishes the Lufkin
Industries, Inc. Supplemental Retirement Plan (the “Plan”) effective as of
January 1, 1995. The terms, provisions and conditions of the Plan are as
follows:


SECTION I
Purpose of Plan


Section 1.1 Purpose - The purpose of the Plan is to enhance the Company’s
ability to attract and to retain those key executives who are essential to the
Company’s success by providing them with nonqualified retirement benefits that
are in addition to the retirement benefits provided by the Company’s qualified
defined benefit pension plan (the “Qualified Plan”).


SECTION II
Eligibility and Participation


Section 2.1 Eligibility - Only those key executives of the Company who are (i)
“highly compensated employees” or “members of a select group of management”,
within the meaning of those terms as set forth in Section 201(2) of the Employee
Retirement Income Security Act of 1974, as amended, and (ii) formally designated
as participants by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) shall be participants in this Plan.


SECTION III
Benefits


Section 3.1 Benefits - Subject to farther provisions of this Plan, a participant
(or, in the event of his death, his Beneficiary) shall be entitled to receive
from the Company a supplemental monthly retirement benefit hereunder that is
equal to the excess of:



 
(a)
the monthly retirement benefit that would be payable to such participant (or
Beneficiary) under the Qualified Plan if (i) the participant were credited with
an additional .5 year of credited service thereunder for each year of credited
service actually credited to the participant under the Qualified Plan, (ii) the
participant’s compensation were determined as provided under the Qualified Plan
but without limitation pursuant to Section 401(a)(17) of the Internal Revenue
Code, and (iii) the participant’s benefits thereunder were not limited by
Section 415 of the Internal Revenue Code,
 
(b)
the monthly retirement benefit that is actually paid to the participant (or
Beneficiary) under the Qualified Plan.



Section 3.2 Automatic Form of Benefit Payments - Subject to the further
provisions of this Plan, the monthly retirement benefit payable to a participant
(or Beneficiary) under this Plan shall commence at the same time, shall be paid
in the same form, and shall be subject to the same restrictions and actuarial
adjustments and other terms, as the benefit actually paid to such person under
the Qualified Plan; provided, however, the Compensation Committee, in its sole
discretion, may direct at any time on or after the participant’s retirement or
death that the Actuarial Equivalent present value of such benefit (or remaining
benefit if already in pay status) be paid to such person in a lump sum (by
check).


Section 3.3 Vesting of Benefits - Subject to the further provisions of the Plan,
each participant shall possess a vested interest in (a nonforfeitable right to)
his accrued supplemental retirement benefit hereunder to the same extent that
such participant is vested in his accrued retirement benefit under the Qualified
Plan; provided, however, if (1) the participant voluntarily terminates his
employment with the Company prior to attaining the age of 62 years or (2) the
Company terminates the participant’s employment for Cause, no benefits shall be
payable to or on behalf of such participant under the Plan; provided further,
however, a participant who is an employee of the Company on the date of a Change
in Control shall always be 100% vested under the Plan on and after that date.


Section 3.4 Automatic Lump Sum Benefit - Notwithstanding anything in Section
3.1, 3.2 or 3.3 to the contrary, if a participant’s employment with the Company
is terminated for any reason other than death on or following a Change in
Control or a participant’s employment is terminated by the Company at any time
other than for Cause, the Actuarial Equivalent of such participant’s accrued
supplemental retirement benefit shall be paid to him in a single lump sum as
soon as is reasonably practicable following the date of his termination of
employment.


Section 3.5 Definitions



 
(a)
A “Change in Control” shall occur on the date of the earliest of the following
events:
   
(i)
any “person,” as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) (other than the Company, any trustee
or other fiduciary holding securities under an executive benefit plan of the
Company, or any company owned, directly or indirectly, by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company) together with its “Affiliates” and “Associates”, as such term is
defined in Rule 12b-2 of the Exchange Act, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the Company’s common stock
or of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors;
   
(ii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors of the Company (the “Board”), and
any new director (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in clause
(i), (iii) or (iv) of this definition) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof
   
(iii)
the shareholders of the Company approve a merger or consolidation of the Company
with any other company other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 80% of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger or consolidation, or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no “person” (as hereinabove defined) acquires
more than 25% of the combined voting power of the Company’s then outstanding
securities; or
   
(iv)
the shareholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale, exchange or disposition by the
Company of “all or a significant portion of the Company’s assets,” which for
this purpose shall mean a sale or other disposition transaction or series of
related transactions involving assets of the Company or any subsidiary
(including the stock of any subsidiary) in which the value of the assets or
stock being sold or otherwise disposed of (as measured by the purchase price
being paid therefor or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than 25% of the fair market value of the Company (as
hereinafter defined). For purposes of the preceding sentence, the “fair market
value of the Company” shall be the aggregate market value of the outstanding
shares of common stock of the Company (on a fully diluted basis) plus the
aggregate market value of the Company’s other outstanding equity securities. The
aggregate market value of the shares of common stock of the Company shall be
determined by multiplying the number of shares of the Company’s common stock (on
a fully diluted basis) outstanding on the date of the execution and delivery of
a definitive agreement with respect to the transaction or series of related
transactions (the “Transaction Date”) by the market value per share immediately
preceding the Transaction Date or by such other method as the Board shall
reasonably determine is appropriate. The aggregate market value of any other
equity securities of the Company shall be determined in a manner similar to that
prescribed in the immediately preceding sentence for determining the aggregate
market value of the shares of common stock of the Company or by such other
method as the Board shall reasonably determine is appropriate
 
(b)
The term “Cause” shall mean:
   
(i)
an act or acts of personal dishonesty taken by the participant and intended to
result in substantial personal enrichment of the participant at the expense of
the Company;
   
(ii)
repeated violations by the participant of his duties which are demonstrably
willful and deliberate on the participant’s part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company; or
   
(iii)
the conviction of the participant of, or plea of nolo contendere by the
participant to, a felony.
   
A participant must be notified in writing of any termination of his employment
for Cause, which writing shall set forth in reasonable detail the facts and
circumstances relied upon therefor. A participant will then have the right,
within ten days of receipt of such notice, to file a written request for review.
In such case, the participant will be given the opportunity to be heard,
personally or by counsel, by the members of the Board who are not then
executives of the Company (the “Independent Directors”) and a majority of the
Independent Directors must thereafter confirm that such termination is for
Cause. If the Independent Directors do not provide such confirmation, the
termination shall be treated as a termination by the Company without Cause.
 
(c)
The term “Actuarial Equivalent” shall have the same meaning as such term in the
Qualified Plan.
 
(d)
The term “Beneficiary” shall mean the participant’s surviving spouse entitled to
any survivor benefits under the Qualified Plan or, if the participant is either
not married or his surviving spouse is not his beneficiary under the Qualified
Plan, the person(s) including, if applicable, estate, that is the participant’s
beneficiary receiving the comparable survivor’s benefit under the Qualified
Plan.





SECTION IV
Administration


Section 4.1 Administrator - The Compensation Committee shall be the
Administrator of the Plan and shall have the complete discretion and authority
to interpret and construe the Plan, to determine a person’s eligibility for and
the amount of his benefit under the Plan and to decide all questions or disputes
arising under the Plan. All decisions and actions by the Compensation Committee
with respect to the Plan shall be final and binding on all persons. Section 4.2
Appeal of Decisions - A person who initially has been denied a benefit hereunder
either in whole or in part may appeal that decision to the Compensation
Committee. The appeals procedures under the Plan shall be the same as the
appeals procedures under the Qualified Plan, except that the appeal shall be to
the Compensation Committee.


SECTION V
Amendment and Termination


Section 5.1 Amendment and Termination - The Board may amend, “freeze” and/or
terminate the Plan at any time for whatever reasons it may deem appropriate.
However, no such action shall reduce or void any participant’s right to the
benefit he has accrued under the Plan as of the date of such action. If the Plan
is terminated, the Company shall pay each participant (and beneficiary then in
pay status) the Actuarial Equivalent of his then accrued supplemental benefit
(or, if in pay status, his remaining benefit) in a lump sum as soon as is
reasonably practicable following such termination of the Plan.


Section 5.2 Successor - The Company shall require any successor, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to pay the benefits accrued under this Plan as of the date of such
succession in the same manner and to the same extent as the Company would have
been required if no such succession had taken place. If a successor fails to
assume such obligations, such failure shall be deemed a termination of the Plan
as of the date of such succession.


SECTION VI
Miscellaneous


Section 6.1 No Employment Rights - Nothing contained in the Plan shall be
construed as a contract of employment between the Company and any employee, or
as creating a right in any employee to continue in the employment of the
Company, or as a limitation of the right of the Company to discharge any
employee, with or without Cause.


Section 6.2 Assignment - The benefits payable under the Plan may not be
assigned, alienated, pledged, transferred, attached, garnished or hypothecated
in any manner (whether voluntary or involuntary) by a participant (or
beneficiary).


Section 6.3 Taxes - The Company shall withhold (or cause to be withheld) from
all payments made under the Plan, all taxes required by law to be withheld from
such payments.


Section 6.4 Benefits Unfunded - The benefits to be paid pursuant to the Plan are
unfunded obligations of the Company and, until actual payment, shall constitute
general obligations of the Company. The Company is not required to segregate any
monies from its general funds, or to create any grantor trusts, or to make any
special deposits or other funding arrangements with respect to these
obligations, although it may do so in its sole discretion. Title to and the
beneficial ownership of any investments, including grantor trust investments,
which the Company may make with respect to its obligations hereunder shall at
all times remain solely in the Company. Any investments and the creation or
maintenance of any trust or other funding accounts by the Company shall not
create or constitute a trust or a fiduciary relationship between the Company and
a participant, or otherwise create any vested or beneficial interest in any
participant or his creditors in any assets of the Company or in any such trust
whatsoever. The participants shall be only general unsecured creditors of the
Company with respect to the payment of any benefits due under the Plan.


Section 6.5 Applicable law - This Plan shall be governed by the laws of the
State of Texas, except to the extent preempted by applicable Federal law.


IN WITNESS WHEREOF, the Company has caused its duly authorized officer to affix
its name hereto this October 6, 1995, effective for all purposes as provided
above.


LUFKIN INDUSTRIES, INC.


By:
/s/ C J Haley, Jr.
Title:
Secretary - Treasurer







--------------------------------------------------------------------------------



AMENDMENT ONE TO


LUFKIN INDUSTRIES, INC.


SUPPLEMENTAL RETIREMENT PLAN


WHEREAS, effective as of January 1, 1995, Lufkin Industries, Inc. (the
“Company”) established the Lufkin Industries, Inc. Supplemental Retirement Plan
(the “Plan”) for the benefit of certain of its key employees;


WHEREAS, by the terms of Section 5.1 of the Plan, the Plan may be amended by the
Board of Directors of the Company;


WHEREAS, the Company has determined that the Plan shall be amended to correct a
drafting error which omitted a reduction in the benefits under the Plan for
benefits paid from the Company’s retirement plan restoration plan, and to reduce
the age for vesting in Plan benefits from age 62 to age 60; and


WHEREAS, the Board of Directors of the Company has approved and adopted such
amendments as set forth herein;


NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 1998, as
follows:


1. Section 1.1 of the Plan is amended to read in its entirety as follows:


“Section 1.1 Purpose - The purpose of the Plan is to enhance the Company’s
ability to attract and to retain those key executives who are essential to the
Company’s success by providing them with nonqualified retirement benefits that
are in addition to the retirement benefits provided by the Company’s qualified
defined benefit pension plan (the “Qualified Plan”) and the Company’s
nonqualified retirement plan restoration plan (the “Restoration Plan”).”


2. Section 3. l(b) of the Plan is amended to read in its entirety as follows:



 
(b)
the sum of the monthly retirement benefits that are actually paid to the
participant (or Beneficiary) under the Qualified Plan and the Restoration Plan.”



3. Section 3.3 of the Plan is amended to read in its entirety as follows:


“Section 3.3 Vesting of Benefits - Subject to the further provisions of the
Plan, each participant shall possess a vested interest in (a nonforfeitable
right to) his accrued supplemental retirement benefit hereunder to the same
extent that such participant is vested in his accrued retirement benefit under
the Qualified Plan; provided, however, if(l) the participant voluntarily
terminates his employment with the Company prior to attaining the age of 60
years or (2) the Company terminates the participant’s employment for Cause, no
benefits shall be payable to or on behalf of such participant under the Plan;
provided further, a participant who is an employee of the Company on the date of
a Change in Control shall always be 100% vested under the Plan on and after that
date.”


IN WITNESS WHEREOF, LUFKIN INDUSTRIES, INC. has caused this instrument to be
executed by its duly authorized officers on this 4th day of August, 1998, to be
effective as stated above.




ATTEST:
COMPANY
 
LUFKIN INDUSTRIES, INC.
/s/ R E Myers.
By:
/s/ C J Haley, Jr.
Assistant Secretary
Title:
Secretary - Treasurer







--------------------------------------------------------------------------------





AMENDMENT TWO


LUFKIN INDUSTRIES, INC.


SUPPLEMENTAL RETIREMENT PLAN


WHEREAS, effective as of January 1, 1995, Lufkin Industries, Inc. (the
“Company”) established the Lufkin Industries, Inc. Supplemental Retirement Plan
(the “Plan”) for the benefit of certain of its key employees;


WHEREAS, by the terms of Section 5.1 of the Plan, the Plan may be amended by the
Board of Directors of the Company;


WHEREAS, the Company has determined that the Plan shall be amended to comply
with the requirements of section 409A of the Internal Revenue Code as amended
and to clarify the intent of the Plan;


NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2005 as
follows:


1. Section 3.1 of the Plan shall be amended to read as follows:



 
“(a)
the monthly retirement benefit that would be payable to such participant (or
Beneficiary) under the Qualified Plan if (i) the participant were credited with
an additional .5 year of credited service thereunder for each year of credited
service actually credited to the participant under the qualified Plan, (ii) the
participant’s compensation were determined as provided under the Qualified Plan
but without limitations pursuant to Section 401(A)(17) of the Internal Revenue
Code of 1986 as amended (the “Code”) and as if the participant’s compensation
under the Basic Plan had not been reduced by any deferrals of his compensation
which he elected to make under a deferred compensation agreement with an
employer pursuant to a nonqualified defined contribution plan restoration plan
maintained by the employer; and (iii) the participant’s benefits thereunder were
not limited by Section 415 of the Code,
 
(b)
the sum of the monthly retirement benefits that are actually paid to the
participant (or Beneficiary) under the Qualified Plan and the Restoration Plan.”



2. Section 3.2 of the Plan shall be amended to read as follows:


“Section 3.2 Automatic Form of Benefit Payments - Subject to the further
provision of this Plan, the benefit payable to a participant (or Beneficiary)
under this Plan shall be paid or commence as soon as administratively feasible
following the participant’s Benefit Distribution Date (as defined below). The
Participant shall be entitled to make the following elections as to the form and
timing of the payment:



 
(a)
At any time prior to the date the Participant first becomes eligible to
participate in the Plan and subject to such requirements as may be imposed by
the Committee, Participant may elect to receive the Actuarial Equivalent of his
benefits under the Plan in a lump sum or in any form of benefit offered under
the Qualified Plan commencing on his or her Benefit Distribution Date;
 
(b)
At any time prior to January 1, 2006, subject to such requirements as may be
imposed by the Committee, a Participant may elect to receive benefits under the
Plan in a lump sum or in any form of benefit offered under the Qualified Plan
commencing on his or her Benefit Distribution Date;
 
(c)
At any time prior to Participant’s Benefit Distribution Date, Participant may
elect to change his form of benefit to a lump sum or any of the forms of
distribution permitted under the Qualified Plan, provided that such change
complies with each of the following requirements:
Such payment change must be submitted to and accepted by the Committee in its
sole discretion at least twelve (12) months prior to the Participant’s
previously designated scheduled Benefit Distribution Date; and
The new scheduled Benefit Distribution Date selected by the Participant must be
at least five years after the previously designated Benefit Distribution Date;
and
   
(i)
payment change must be submitted to and accepted by the Committee in its sole
discretion at least twelve (12) months prior to the Participant’s previously
designated scheduled Benefit Distribution Date; and
   
(ii)
The new scheduled Benefit Distribution Date selected by the Participant must be
at least five years after the previously designated Benefit Distribution Date;
and
   
(iii)
The election of the new scheduled Benefit Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.”



3. Section 3.4 of the Plan shall be amended to read as follows:


“Section 3.4 Automatic Lump Sum Benefit - Notwithstanding anything in Section
3.1, 3.2 or 3.3 to the contrary, if a participant’s employment with the Company
is terminated for any reason other than death on or following a Change in
Control or a participant’s employment is terminated by the Company at any time
other than for Cause, the Actuarial Equivalent of such participant’s accrued
supplemental retirement benefit shall be paid to him in a single lump sum as
soon as reasonably practicable following his Benefit Distribution Date.”


4. Section 3.5 of the Plan shall be amended to add subsection 3.5 (e) to read as
follows:



 
(e)
“Benefit Distribution Date” shall mean the date that is as soon as
administratively feasible following a participant’s separation from service
(within the meaning of section 409A of the Code) with the Company and each
member of its controlled group; provided, however, that in the event that a
participant is determined by the Committee to be a “key employee” (as defined in
section 416(i) of the Code without regard to paragraph (5) thereof) as of the
last day of the calendar year prior to the Participant’s separation from
service, such participant’s Benefit Distribution Date shall be the date that is
the earlier of (i) participant’s date of death or (ii) six (6) months following
such separation from service. If a participant would have received payments
during such six-month period but for the fact that participant is a “key
employee”, participant’s installment payments shall be accumulated during such
six-month period and paid as soon as administratively feasible after such
six-month period.”



4. Except as hereinabove amended, the provision of the Plan as previously
amended shall remain in full force and effect.


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on this 2nd day of November, 2005.


Absent an election by the Participant in accordance with (i), (ii) or (iii)
above, all Post-2004 accruals shall be paid in one lump sum as soon as
administratively feasible following the Participant’s Benefit Distribution Date.




ATTEST:
COMPANY
 
LUFKIN INDUSTRIES, INC.
/s/ P G Perez
By:
/s/ R D Leslie
Secretary
Title:
Vice President/Treasurer/Chief Financial Officer





--------------------------------------------------------------------------------



AMENDMENT THREE


LUFKIN INDUSTRIES, INC.


SUPPLEMENTAL RETIREMENT PLAN


WHEREAS, effective as of January 1, 1995, Lufkin Industries, Inc. (the
“Company”) established the Lufkin Industries, Inc. Supplemental Retirement Plan
(the “Plan”) for the benefit of certain of its key employees;


WHEREAS, by the terms of Section 5.1 of the Plan, the Plan may be amended by the
Board of Directors of the Company;


WHEREAS, effective as of January 1, 2005, the Company amended the Plan
(Amendment Two) to comply with the requirements of section 409A of the Internal
Revenue Code as amended and to clarify intent;


WHEREAS, the Company wishes to clarify its intention to “grandfather” the
benefits of Plan that were accrued and vested as of December 31, 2004;


NOW, THEREFORE, the Plan is hereby amended as follows:


1. Effective as of January 1, 2005, Section 3.2 of the Plan shall be amended to
read as follows:


“Section 3.2 Automatic Form of Benefit Payments



 
(a)
Pre-2005 Accruals. The present value as of December 31, 2004 of the monthly
retirement benefit that would be payable to a participant (or Beneficiary) if
the participant voluntarily terminated service without cause on December 31,
2004 and received a payment of the benefits with the maximum value available
from the Plan on the earliest possible date allowed under the Plan to receive a
payment of benefits following the termination of services within the meaning of
applicable guidance relating to the provisions of Section 409A of the Internal
Revenue Code shall herein be referred to as the “Pre-2005 Accruals”. Increases
in the present value of the future payments to which the participant or
Beneficiary are entitled as of December 31, 2004, due solely to the passage of
time determined using the same interest rate used to determine the amounts under
the Plan before January 1, 2005 resulting from the shortening of the discount
period before the future payments are made, plus, if applicable an increase in
the present value resulting from the Participant’s survivorship during the year
shall also be included in the “Pre-2005 Accruals”, however, an increase in the
potential benefits under the Restoration Plan due to an application of an
increase in compensation after December 31, 2004 to prior years or service or
subsequent eligibility for an early retirement subsidy shall not constitute
“Pre-2005 Accruals”. The Pre-2005 Accruals shall commence at the same time,
shall be subject to the same restrictions and actuarial adjustments and other
terms as the benefit actually paid to such person under the Qualified Plan;
provided, however, the Compensation Committee, in its sole discretion, may
direct at any time on or after the participant’s retirement or death that the
Actuarial Equivalent present value of such benefit (or remaining benefit if
already in pay status) be paid to such person in a lump sum (by check).
 
(b)
Post-2004 Accruals. The monthly retirement benefit payable to a participant (or
Beneficiary) which is accrued under the Plan in excess of the Pre-2005 Accruals
shall be referred to herein as the “Post-2004 Accruals”. With respect to the
Post 2004 Accruals, the benefit payable to a participant (or Beneficiary) under
this Plan shall be paid or commence as soon as administratively feasible
following the participant’s Benefit Distribution Date (as defined below) and the
Participant shall be entitled to make the following elections as to the form and
timing of the payment:
   
(i)
At any time prior to the date the Participant first becomes eligible to
participate in the Plan and subject to such requirements as may be imposed by
the Committee, Participant may elect to receive the Actuarial Equivalent of his
benefits under the Plan in a lump sum or in any form of benefit offered under
the Qualified Plan commencing on his or her Benefit Distribution Date;
   
(ii)
At any time prior to January 1, 2006, subject to such requirements as may be
imposed by the Committee, a Participant may elect to receive benefits under the
Plan in a lump sum or in any form of benefit offered under the Qualified Plan
commencing on his or her Benefit Distribution Date;
   
(iii)
At any time prior to Participant’s Benefit Distribution Date, Participant may
elect to change his form of benefit to a lump sum or any of the forms of
distribution permitted under the Qualified Plan, provided that such change
complies with each of the following requirements:
     
(A)
Such payment change must be submitted to and accepted by the Committee in its
sole discretion at least twelve (12) months prior to the Participant’s
previously designated scheduled Benefit Distribution Date; and
     
(B)
The new scheduled Benefit Distribution Date selected by the Participant must be
at least five years after the previously designated Benefit Distribution Date;
and
     
(C)
The election of the new scheduled Benefit Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.”
   
(iv)
Absent an election by the Participant in accordance with (i), (ii) or (iii)
above, all Post-2004 accruals shall be paid in one lump sum as soon as
administratively feasible following the Participant’s Benefit Distribution Date.



2. Section 3.4 of the Plan shall be amended to read as follows:


“Section 3.4 Automatic Lump Sum Benefit - Notwithstanding anything in Section
3.1, 3.2 or 3.3 to the contrary, if a participant’s employment with the Company
is terminated for any reason other than death on or following a Change in
Control or a participant’s employment is terminated by the Company at any time
other than for Cause, the Actuarial Equivalent of such participant’s accrued
supplemental retirement benefit that is a Pre-2005 Accruals shall be paid to him
in a single lump sum as soon as reasonably practicable following the date of his
termination of employment. The Actuarial Equivalent of Post-2004 Accruals shall
be paid to him in a single lump sum as soon as reasonably practicable following
his Benefit Distribution Date.”


3. Section 3.5 of the Plan shall be amended to add subsection 3.5 (e) to read as
follows:



 
“(e)
“Benefit Distribution Date” shall mean the date that is as soon as
administratively feasible following a participant’s separation from service
(within the meaning of section 409A of the Code) with the Company and each
member of its controlled group; provided, however, that in the event that a
participant is determined by the Committee to be a “key employee” (as defined in
section 416(i) of the Code without regard to paragraph (5) thereof) as of the
last day of the calendar year prior to the Participant’s separation from
service, such participant’s Benefit Distribution Date shall be the date that is
the earlier of (i) participant’s date of death or (ii) six (6) months following
such separation from service. If a participant would have received payments
during such six-month period but for the fact that participant is a “key
employee”, participant’s installment payments shall be accumulated during such
six-month period and paid as soon as administratively feasible after such
six-month period.”



4. To the extent that any provision of any amendments herein or in any previous
or subsequent amendment shall be construed as a “material modification” (within
the meaning of the grandfathering provisions of section 409A of the Code and
applicable guidance) of the Plan provisions as in effect prior to January 1,
2005 with respect to the Pre-2005 Accounts, such provisions shall be void ab
initio and of no effect. Except as hereinabove amended, the provisions of the
Plan as previously amended shall remain in full force and effect.  


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on this 1st day of November, 2006.


 


ATTEST:
COMPANY
 
LUFKIN INDUSTRIES, INC.
/s/ P G Perez
By:
/s/ R D Leslie
Secretary
Title:
Vice President/Treasurer/Chief Financial Officer